Citation Nr: 0701104	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as secondary to 
polychlorinated biphenyl exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005, and a copy of the 
transcript is of record.  

In December 2005, the veteran submitted additional evidence 
to the Board with a waiver of initial RO consideration of the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed a chronic condition 
manifested by fatigue as result of exposure to 
polychlorinated biphenyls (PCB) during service.  He states 
that from 1982 to 1984 while in the Air Force, he served in 
the classified communications center where he handled 
carbonless copy paper.  He was involved in destroying the 
paper.  Specifically, he would put it in a grinder and turn 
it into powder.  He stated that the powder would stick to his 
hands.  He acknowledged that he wore very little in the way 
of safety gear.  He has submitted treatise evidence 
indicating that PCB exposure may cause neurological side 
effects.  In addition, he has submitted statements from a 
private neuropsychologist in April 2003 and private physician 
in December 2005 suggesting that his identified PCB exposure 
as a potential cause of his health problems.

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence of 
record includes medical evidence of a history of sleep 
problems and fatigue; however, further development is 
required to determine whether those medical problems are 
related to the veteran's period of service.

In letters dated in June 2003 and June 2004, the RO notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to service connection for fatigue.  
Neither letter notified the veteran of the information and 
evidence needed to demonstrate the degree of disability or 
the effective date of an award, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. at 484 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice that 
includes an explanation of the information 
or evidence needed to establish the degree 
of disability and the effective date for 
the claim on appeal.

2.  Schedule the veteran for an 
examination to assess the nature and 
severity of his chronic condition 
manifested by fatigue.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should state 
whether it is at least as likely as not 
that the veteran's chronic condition 
manifested by fatigue was incurred in or 
aggravated by service.  The examiner 
should specifically state whether it is at 
least as likely as not that the veteran's 
condition began as a result of exposure to 
polychlorinated biphenyls (PCB) during 
service.  The report of examination should 
include a complete rationale for all 
opinions expressed.

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



